IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

BURLIE BROWARD                         NOT FINAL UNTIL TIME EXPIRES TO
KIMMONS III,                           FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Appellant,
                                       CASE NO. 1D14-5745
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 27, 2015.

An appeal from an order of the Circuit Court for Escambia County.
Linda L. Nobles, Judge.

Burlie Broward Kimmons III, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED. This dismissal is without prejudice to appellant’s right to file

a petition for belated appeal. See Fla. R. App. P. 9.141(c).

BENTON, CLARK, and MAKAR, JJ., CONCUR.